[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In count four of the complaint, the plaintiff attempts to allege a violation of Title 18, Section 1961-1968 (RICO). This, however, he has failed to do. The complaint fails to allege that any securities fraud was engaged in by or on behalf of the enterprise, North American Holding Corporation. United States v. Jannotti, 729 F.2d 213 (1984). The complaint does allege wire communications on behalf of and furtherance of a scheme of which North American Holding was a part, but fails to allege that such communications were interstate themselves rather than over interstate wire facilities. Interstate telephone calls are required for such a predicate act. E. G. Gallware, Inc. v. Abdula,652 F. Sup. 437, 449; Harris Trust v. Ellis 609 F. Sup. 1122.
Accordingly, the defendant's motion to strike count four is
McDONALD, J.